 INTERSTATE CO., GLASS HOUSE RESTAURANTS,ETC.101Interstate Co., Glass House Restaurants,Indiana Toll RoadandHotel & Restaurant Employees&Bartenders InternationalUnion,AFL-CIO,Petitioner.Case No. 13-RC-6581.Novem-ber 12, 1959DECISION AND DIRECTION OF ELECTIONUpon a petition duly filed under Section 9(c) of the NationalLabor Relations Act, a hearing was held before John C. Sheeren,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Leedom and MembersRodgers and Fanning].Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization named below claims to represent certainemployees of the Employer.The Employer contends that the hearing should be reopened forthe purpose of taking further evidence to determine whether Peti-tioner or some other labor organization is the real party in interest inthis proceeding.There was evidence at the hearing that the organiza-tion of the instant employees on behalf of the Petitioner was con-ducted by a trustee of one of its locals, who was assisted by thepresident of a Teamsters' local.'However, since the Petitioner is theonly union which will appear on the ballot and, as the Employer, ifthe Petitioner is certified, will not be required to bargain with anyother union, we see no useful purpose in taking further evidence onthe issue raised by the Employer.The request for reopening thehearing to take such evidence is therefore denied.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9(c) (1)and Section 2(6) and (7) of the Act.Scope of the UnitThe Employer operates a chain of restaurants in several States.The instant case involves its Indiana Toll Road division which con-sists of 16 restaurants along the Indiana Toll Road located approxi-1The Employer does not contend that either of these locals is not in compliance withthe filing requirements of the Act and the Board records show that they have, in fact,complied.125 NLRB No. 11.535828-60-vol. 125-8 102DECISIONS OF NATIONAL LABOR RELATIONS BOARDmately 18 miles from one another,2 also, the Glass House Restaurantat Michigan City, Indiana, located approximately 61/2 miles from theIndiana Toll Road, and a commissary building at Elkhart, Indiana,which adjoins one of the restaurants.Petitioner seeks all the em-ployees in this division.The Employer, while suggesting that therecord is deficient on this issue, asserts that if the Board is satisfiedwith the record, the overall bargaining unit would be appropriate.The record shows that the Employer's restaurants, including theMichigan City restaurant, are engaged in substantially the sameoperation, the preparation, sale, and service of food and the sale ofmerchandise in a gift shop which is a part of each restaurant. Thecommissary is engaged in the preparation of food for use in therestaurants and the shipment of food and merchandise to the restau-rants.The administrative offices of the division are located in thecommissary building.The Indiana Toll Road division is under thesupervision of the Employer's Divisional General Manager Gibbons.Two food supervisors and two service supervisors report directly toGibbons.The two food supervisors, one assigned to the restaurantson the east portion of the Toll Road, and the other to the restaurantsin the west, are in charge of the preparation of food, training ofcooks, porters, dishwashers, and the general housekeeping of therestaurants.The two service supervisors, whose area of supervisionis divided along the same geographic lines as that of the food super-visors, are responsible for the quality of service to patrons, and trainwaitresses, hostesses, cashiers, and new managers.The gift shop man-ager, who is in charge of gift shop operations at all the restaurants,also reports directly to Gibbons.The food and service supervisorsgive direct orders to the managers of the individual restaurants re-garding the operation of the restaurants and there is almost dailycontact among them. Gibbons holds monthly meetings with the man-agers of the restaurants and the manager of the commissary.The job classifications and wage scales at the restaurants and thecommissary are substantially the same, except that the following jobclassifications are found at the commissary but not at the restaurants :bake shop employees, ice cream preparation employees, shipping em-ployees, vegetable room employees, truckdrivers, butcher shop em-ployees, butcher packing employees, and gift shop storeroom employ-ees.There is a uniform policy with respect to vacations, insurance,2 Ten of the sixteen Toll Road restaurants were in operation at the time of thehearing.Two of theremaining six were scheduled to open onthe first day of thehearing (restau-rants 4E and 4W), two were scheduledto open several daysafter thehearing(restaurants2E and 2W), and the remaining two were scheduled to open before the end of June(restaurants GE and 6W).Approximately 75 percent of the employees who were to workat the four restaurants scheduled to open after the 'hearing had been hiredand were intraining at the time of the hearing.The Employer testified that the operations, jobclassifications, wage scales, and hours at these restaurants would be thesameas those inthe restaurants presently in operation. INTERSTATE CO., GLASS HOUSE RESTAURANTS, ETC.103profit-sharing plan,and other employee benefits for all employees.The regular workweek for all employees is 48 hours.There is alimited amount of interchange of employees among the Toll Roadrestaurants but there is presently little or no such interchange be-tween the Toll Road restaurants and the Michigan City restaurant.Employees are hired for each restaurant by the manager of the res-taurants,except that gift shop employees for all the restaurants in-volved are hired by the gift shop manager. Payroll records are keptby the Employer at its main office inChicago.Wagesare paid bycheck mailed from Chicago and distributed by truck to the variousunits from the commissary.In view of the foregoing,particularly the overlapping supervisoryhierarchy,the substantial similarity in job classifications, wage scalesand hours,the uniform employee benefits, and the fact that the Em-ployer and Petitioner are in essential agreement that a divisionwideunit would be appropriate,and as such a unit corresponds to anadministrative segment of the Employer's operations,'we find, uponthe present record,' that the operations of the Employer's IndianaToll Road division are sufficiently centralized and integrated to war-rant a finding that a single overall unit is appropriate.'Composition of the Unit 6(a)Part-time employees:There are 43 regular part-time em-ployees and 6 on-call employees in the proposed unit.The partiesagree that the regular part-time employees should be included in theunit.In accordance with our usual practice, since the parties havestipulated as to the inclusion of regular part-time employees, we willinclude them in the bargaining unit.The Employer would also include the on-call part-time employeesand the Petitioner would exclude them or in the alternative, allowthem to vote subject to challenge.As the record does not containsufficient evidence regarding the regularity of their employment, weshall permit them to vote under challenge.3 Frank G. Shattuck Company,106 NLRB 838, 839.4while suggesting deficience in the present record insofar as it relates to the size of theunit, the Employer's brief fails to specify what these deficiencies are. In any event, weare satisfied that the record is adequate.5TheInterstate Company,118 NLRB 746, 747. This case involved the representationof employees working in the west Virginia Turnpike division of the same employer as inthe instant case.The Board held that a single divisionwide unit was appropriate.Atthe hearing in the instant case, the Employer testified that its Indiana Toll Road opera-tion was "somewhat similar" to its west Virginia operation. See also,Frank G. ShattuckCompany, supra;Father & Son Shoe Stores, Inc.,117 NLRB 1479;Robert Hall Clothes,Inc.,118 NLRB 1096.Although the hearing officer erred in refusing to allow the Employer to examine itswitnesses concerning their duties, the Employer was not prejudiced thereby since Peti-tioner stipulated as to the duties of these employees as stated in the Employer's offersof proof. 104DECISIONSOF NATIONALLABOR RELATIONS BOARD(b)Supervisors:The two food supervisors and the two servicesupervisors give direct orders to the managers of the individual res-taurants as to the operation of the restaurants and, together with thedivisional general manager, hire these managers.We exclude themas managerial employees.The gift shop supervisor and the managersof the individual restaurants, including the commissary manager, areauthorized to hire employees and they have done so in the past.Asthese individuals exercise supervisory authority within the meaningof the Act, we will exclude them from the unit.All but seven of the restaurants' have an assistant manager andeach of the restaurant managers decides what authority his assistantmanager will have.The record discloses that the assistant man-agers of restaurants 1E, 3W, 3E, 5W, and 7E have authority to hireand discharge employees; that the assistant manager of restaurant 8Whas the authority to hire, discharge, transfer, and discipline em-ployees; that the assistant manager of the Michigan City restauranthas the authority to hire but not the authority to discharge employees.As these assistant managers exercise supervisory authority within themeaning of the Act, we shall also exclude them.The Employer would include the assistant managers of restaurants1W and 8E and the Petitioner would exclude them on the groundthat the "pattern of authority" in the Employer's hierarchy estab-lishes that assistant managers exercise independent discretion anddirect other employees.The assistant manager of restaurant 1Whas no authority to hire or discharge employees nor has she disci-plined or reprimanded employees; she does not make out workschedules, although she informs employees as to how to perform theirduties; she does not attend the managerial meetings with the divi-sional general manager; and she is paid, like the manager and unlikethe other employees, on a daily basis.Although employees maypresent grievances to her when the manager is not available, therecord does not show what action, if any, she takes thereon.Theassistant manager of restaurant 8E has no authority to hire, discharge,transfer, or discipline.Since there is no evidence that either of theseassistantmanagers exercise the statutory authority of a supervisor,we shall include them.Although the testimony is contradictory, it appears that there isno assistant commissary manager but that a commissary shippingemployee takes over the management of the commissary when themanager is absent.This employee does not have authority to hire ordischarge employees, and, in directing employees, she follows the in-structions of the commissary manager.We shall therefore includeher.7There are presently no assistant managers at restaurants 2E, 2W, 4E, 4W, 5E, 6E,and 6w. There is also no assistant gift shop manager. INTERSTATE CO., GLASS HOUSE RESTAURANTS,ETC.105A relief manager was hired at the beginning of June whose pri-mary duty at present is to supervise the opening of the new restau-rants.She also relieves restaurant managers on their days off andduring their vacations with authority to hire and discharge em-ployees.The Employer would exclude the relief manager from theunit and the Petitioner takes no position.Since the relief managerregularly substitutes for supervisors and exercises the same authority,we find that she is a supervisor and we shall exclude her.'The shift managers and night managers are employed regularly ascooks and waitresses,but on certain occasions they are given some"detail work"by the managers.Since there is no evidencethat theyhave authority to hire or discharge employees or that they possess anyof the other statutory indicia of a supervisor,we will include them inthe unit .9(c)Other employees:The Employer takes no position and thePetitioner would exclude as "office-clerical and/or managerial" em-ployees the following employees:personal secretary to the divisionalgeneral manager, personal secretary to the purchasing agent, switch-board operator,comptometer operator,receiving and filing clerk, pay-roll clerk,assistant to the payroll clerk, bookkeeper,inventory controlmen, purchasing agent,gift shop buyer, public relations man, andcost control men.The personal secretaries,the switchboard operator,comptometeroperator,receiving and filing clerk, payroll clerk, assistantto the pay-roll clerk,and the bookkeeper perform various clerical tasks in a largeoffice in the commissary building.Contrary to the Petitioner's con-tention, we find that these employees are not managerial but officeclerical employees.Althoughclerical employees are excluded fromproduction and maintenance units, the Board normally includes officeclerical employees in units of retail selling employees, absent a con-trary bargaining history and where no labor organization seeks torepresent them separately,because of the "strong mutual interestswhich office clericals share with the sales personnel."10Similarly, theBoard has included checkers and cashiers in a unit of cafeteria em-ployees despite the fact that, unlike the other cafeteria employees, theywere deemed by the Board to be clerical employees."The officeclerical employees here are subject to the same supervision and per-sonnel practices as other employees and enjoy the same employeebenefits.We find that they have a community of interest with theother employees in the unit and will include them.8United States Gypsum Company,120 NLRB 906, 909.9The Interstate Company, supra,at pp.748-749.19S.H. Kress&Company,92 NLRB 15, 17.See,Sears,Roebuck&Company,112NLRB 559.n The Rath Packing Company,101 NLRB 96. 106DECISIONSOF NATIONALLABOR RELATIONS BOARDThe record discloses that the purchasing agent works at the com-missary office and is engaged in the purchase of food, equipment, andsupplies for the restaurants.The gift shop buyer also works at thecommissary and makes purchases for the gift shops, and, in addition,supervises the distribution of merchandise from the commissary anddoes inventory and display work in the various gift shops. In ac-cordance with customary Board policy, we will exclude these em-ployees as managerial employees because of their buying function.12The public relations employee travels throughout the area of theIndiana Toll Road to publicize the Employer to automobile clubs,motels, and travel agencies.We find that the public relations em-ployee has sufficient community of interest with the other employeesto warrant including him in the unit, and we will include him."The record shows that the inventory control men travel from res-taurant to restaurant taking physical inventory of food supplies andequipment and, at other times, assist at the restaurants in variouscapacities, including the preparation of food.The cost control mantravels to the restaurants, taking inventory of food items in order toverify inventories against sales.We find that these individuals havesufficient community of interest with the other employees to warranttheir inclusion, we will include them.14The courier picks up money from the various restaurants and re-turns it to the commissary for deposit in the bank.On occasion, hecarriesmessages and daily reports between the restaurants and thecommissary and also delivers food.At the hearing, Petitioner con-tended that the courier should be excluded, possibly as a guard,since he is entrusted with transporting the money of the Employer.The Employer took no position as to the inclusion or exclusion of thecourier.Since the courier is employed not to guard the money ofthe Employer but rather to transport it from place to place, we findthat he is not a guard and include him in the unit.154.The following employees of the Employer constitute a unitappropriate for collective bargaining within the meaning of Section9(b) of the Act: All employees in the Indiana Toll Road division ofthe Interstate Co., including employees at the Glass Douse Restaurantin Michigan City, Indiana, the commissary at Elkhart, Indiana, part-time employees, on-call employees, the assistant managers at restau-rants 1W and 8E, the assistant commissary manager, shift managers,night managers, public relations employee, inventory control men,cost control men, courier, personal secretaries, switchboard operator,receiving and filing clerk, payroll clerk, assistant to the payroll clerk,"The Fair Department Store,107 NLRB 1501, 1502.13The AmericanNews Company, Inc.,77 NLRB1036;Bonwit Teller,Inc.,84 NLRB414, 424.14WesternElectric Company, Incorporated,100 NLRB 420, 422.15Philadelphia Company and Associated Companies,84 NLRB 115,118;Capital TransitCompany,105 NLRB 582, 586. KENNECOTT COPPER CORPORATION107comptometer operator, and bookkeeper, and excluding purchasingagent, gift shop buyer, food supervisors, gift shop supervisor, servicesupervisors, managers of the individual restaurants, commissary man-ager, assistant managers of restaurants 1E, 3W, 3E, 5W, 7E, 8W, andthe Michigan City, Glass House Restaurant, relief manager, and allother supervisors as defined in the Act.[Text of Direction of Election omitted from publication.]Kennecott Copper CorporationandUnited Steelworkers ofAmerica,AFL-CIOand International Association of Machin-ists,Local Lodge#1957, AFL-CIO, Petitioner.CasesNos.21-RC-5904 and 21-RC-5920.November 12, 1959DECISION AND DIRECTION OF ELECTIONSUpon separate petitions duly filed under Section 9(c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeJames W. Cherry, hearing officer. The hearing officer's rulings madeat the hearing are free from prejudicial error and are affirmed.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman Leedom and Members Bean and Fanning].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employer.'3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employer, within Section 9(c) (1)and Section 2(6) and (7) of the Act.4.The appropriate unit:Case No. 21-R.C-5920Petitioner herein, International Association of Machinists, LocalLodge #1957, AFL-CIO, herein called the Machinists, seeks a unit(as amended at the hearing) composed, with the usual exceptions, ofallmechanics, welders, their apprentices and helpers, steam cleaneroperators, and laborers employed in the Employer's truck shop, smalltruck shop, company garage, and cat shop in its Ray Mines DivisionatRay,Arizona.'SmelterWorkers was certified in 1955' asIIn Case No. 21-RC-5920, International Union of Mine, Mill and Smelter Workers,Independent,herein called the Smelter Workers,was allowed to intervene on the basis ofa contractual interest.2 There are 34-35 mechanics,4-5 helpers,4 apprentices,3 welders,a steam cleaneroperator,and 5 laborers employed at the truck shop.There are three truck mechanicsemployed at the company garage,two truck mechanics employed in the cat shop, and125 NLRB No. 12.